DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Claims Status
Claims 1, 6, and 7 are amended.  Claim 2 was cancelled.  Claims 1 and 3-7 remain pending before the Office.

Response to Arguments
Applicant’s arguments, see pg. 8, last paragraph, filed 1/18/2022, with respect to the rejection(s) of claim(s) 1, 6, and 7 under 35 U.S.C. § 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ariyama et al. (US 2019/0209031), Matsumura (previously cited), and Ohno (US 2017/0251934).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyama et al. (US 2019/0209031) in view of Matsumura (US 20100076328, previously cited), Ukawa et al. (US 2013/0165787), Ohno (US 2017/0251934), and Nishibayashi (US 20020002340).
Regarding claim 1, Ariyama et al. disclose a sphygmomanometer (Fig. 10, #108/109), comprising: 
a first fluid bag (embodiment shown in Fig. 12 includes cuff 109) that is configured to: (i) be worn on a measurement site so as to extend in a circumferential direction around the measurement site (Fig. 14 shows 109 wrapped around the circumference of the arm), and (ii) turn into a pressurized state or an unpressurized state by supply or discharge of fluid ([0050] describes how 109 can be pressurized and depressurized); 
first (Fig. 12, combo of 101/102) and second (Fig. 12, 103) pulse wave sensors that are mounted on an inner circumference of the first fluid bag at positions spaced from each other  (see locations of 101, 102, and 103 in Fig. 13 which shows all three on the inner circumference of cuff 109) and configured to detect pulse waves at the different positions at which the first and second pulse wave sensors are arranged (sensors 101/102 are ECG sensors that measure the beginning of a pulse wave, pulse wave sensor 103 detects the arrival of the pulse wave transmitted through the artery adjacent to sensor 103 and determines a pulse transit time using both times, see [0049]); and
a central processing unit (105/106) that is configured to: 
calculate blood pressure based on a pulse transit time obtained from outputs from the first and second pulse wave sensors, with the first fluid bag in the unpressurized state and the first and second pulse wave sensors being pressed by a pressing force of the belt, the expandable member, and the plate-shaped member, and calculate blood pressure based on a pressure within the first fluid bag with the first fluid bag in the pressurized state for an oscillometric blood pressure measurement, without using the first and second pulse wave sensors (this is described at least in the third embodiment starting at [0049], in [0049] pulse wave sensors are used to detect a pulse transit time/PTT in order to estimate parameters of a blood pressure equation; at [0050], it is stated that, “-with the cuff 109 being wound around a left upper arm, measurement is performed. The blood pressure measurement method used at this time is a well-known oscillometric method … systolic blood pressure and diastolic blood pressure are measured while the cuff is depressurized … Simultaneously with, before, or after this blood pressure measurement, pulse wave transit time is measured … Then, based on the measured systolic blood pressure value and pulse wave transit time, calibration is performed on the parameters in the above-described relation formula between systolic blood pressure and pulse wave transit time for calculating a blood pressure estimated value, the relation formula being held by the blood pressure estimating unit 106. After the calibration, systolic blood pressure is estimated by using the relation formula between systolic blood pressure and pulse wave transit time” – thus Ariyama teaches that an oscillometric cuff measurement of blood pressure is used to calibrate the PTT blood pressure estimation to provide for simple blood pressure measurement after calibration).
Ariyama et al. do not disclose that the first and second pulse wave sensors are spaced from each other in a width direction of the first fluid bag, the width direction being transverse to the circumferential direction, the first and second pulse wave sensors being configured to: be arranged at different positions along an artery in the measurement site in a worn state in which the first fluid bag is worn on the measurement site, and detect pulse waves at the different positions at which the first and second pulse wave sensors are arranged.  However, this configuration for pulse wave detection for determining pulse transit time (PTT) is taught by the previously referenced Matsumura reference.  Matsumura et al. teach a PTT sensor arrangement comprising first and second pulse wave sensors (20 and 30) that are mounted on an inner circumference of the first fluid bag at positions spaced from each other in a width direction of the first fluid bag, the width direction being transverse to the circumferential direction (shown more clearly in Figure 12; paragraph 0083), the first and second pulse wave sensors being configured to: be arranged at different positions along an artery in the measurement site in a worn state in which the first fluid bag is worn on the measurement site (shown in Figure 13; artery is element 510), and detect pulse waves at the different positions at which the first and second pulse wave sensors are arranged.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to replace Ariyama et al.’s pulse wave sensor setup with the pulse wave sensor setup taught by Matsumura for measuring PTT because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Ariyama et al. do not disclose a belt that is arranged on an outer circumferential side of the first fluid bag, and is configured to be worn around the measurement site (Ariyama does not include any details on the structure of the inflatable fluid bag 109).  However, the structure claimed is known in the 
Ariyama et al. also do not disclose:
an expandable member that is arranged on an inner circumference of the belt, closer to the measurement site than the belt, and is expandable and contractible in a thickness direction of the belt; 
a plate-shaped member that is arranged on an inner circumference of the expandable member and on an outer circumference of the first fluid bag, closer to the measurement site than the expandable member at a position corresponding to the first and second pulse wave sensors.
A review of the specification indicates that the expandable member helps with contact between the pulse wave sensors and skin.  Ohno teaches a pulse wave measurement device and blood pressure measurement device.   Ohno describes several embodiments throughout the publication.  In general, different strategies are described for ensuring that a pulse wave sensor can detect a pulse wave.  For example, at [0079] an external pressure (130) is applied to a vibration transmitting unit (113) for improving pulse wave detection.  In another embodiment, the pressure is applied to the pulse wave sensor by a pressing unit 150 shown in Fig. 16 and discussed at [0090]-[0092].  150 is a fluid filled bag.  In another embodiment, the device may comprise a cuff (21), a pressing bag (22) and pulse wave 
Regarding the plate-shaped member, Nishibayashi et al. teach a blood pressure measurement device that includes a shield plate 22 between two inflatable fluid bags on a blood pressure cuff (see [0025]; note claim 1 does not disclose what the plate member is used for).   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Ariyama et al. to include a plate shaped member between the expandable member and fluid bag as claimed and taught by Nishibayashi because Nishibayashi et al. teach that a plate can prevent oscillation vibrations from being transmitted from one bag to another.  
Regarding claim 3
Regarding claim 4, Matsumura et al. teach wherein the first and second pulse wave sensors each include a pair of detection electrodes that are configured to detect a voltage at the different positions (see Fig. 23, electrodes 20B and 30B, and [0063]).  The rationale for modifying remains the same.
Claim 6 is the method performed by the sphygmomanometer of claim 1 and is therefore rejected using the above argument for claim 1.
Claim 7 is the device for performing the blood pressure measurement method of claim 6 and is therefore rejected using the same argument for claim 6.
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyama et al. in view of Matsumura, Ukawa et al., Ohno, and Nishibayashi as applied to claim 1 and further in view of Ukawa (US 20120253209, previously cited).  Ariyama et al. disclose wherein the central processing unit is further configured to: obtain first and second pulse wave signals output in time sequence from the first and second pulse wave sensors (Ariyama and Matsumura both disclose/teach obtaining the claimed first and second pulse waves in time sequence for determining a PTT as argued above).  However, none of the previously cited references disclose wherein the CPU is further configured to calculate a cross-correlation coefficient between waveforms of the first and second pulse wave signals, and set a pressing force exerted by the expandable member such that the cross- correlation coefficient calculated by the central processing unit exceeds a predetermined threshold.  However, Ukawa teaches a method of determining venous pressure (Figure 2) comprising: obtaining first and second pulse wave signals from a first and second pulse wave sensor (S202) and calculating a cross-correlation coefficient between the two waveform signals (S203; paragraph 0046). A processing unit then adjusts the pressing force on the pulse wave signals generated by an expandable member such that the cross-correlation coefficient calculated exceeds a predetermined threshold (S204; paragraph 0055). The cuff pressure is then used to estimate the venous pressure (S206; paragraph 0056).  It would have been obvious to one of ordinary .

Conclusion
Claims 1-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THO Q TRAN/Examiner, Art Unit 3791                               


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791